Citation Nr: 1209007	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-13 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder, to include carpel tunnel syndrome.  

2.  Entitlement to an increased evaluation for sinusitis.

3.  Entitlement to an increased evaluation for migraines, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1999 to July 2002.  She also served in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).

The service connection issue certified to the Board was categorized as entitlement to service connection for a carpel tunnel syndrome.  The United States Court of Appeals for Veterans Claims (Court), however, has held that the scope of a claim must be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of these considerations, and consistent with the assertions presented, the Board finds that the scope the Veteran's present service connection claim is not limited to a claim of service connection for carpel tunnel syndrome alone, but also encompasses a claim of service connection for a bilateral wrist disorder.  

The Veteran testified before the undersigned Veterans Law Judge in September 2011, a copy of that transcript is of record.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral wrist disorder, to include carpel tunnel syndrome, was not present in service and is not currently shown. 

2.  Sinusitis is manifested by, at worst, recurrent episodes of sinusitis; there is no nasal obstruction and incapacitating episodes are not demonstrated by the evidence of record.

3.  At no point during the period on appeal have the Veteran's migraines been shown to present so exceptional or unusual a disability picture as to render impractical the application of the regular schedular standards for rating the disability.


CONCLUSIONS OF LAW

1.  A bilateral wrist disorder, to include carpel tunnel syndrome, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for a disability rating greater than 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7 Diagnostic Code 6512 (2011).

3.  The criteria for an increased rating for migraines on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in September 2005 and August 2006, prior to the date of the issuance of the appealed December 2006 rating decision, this correspondence also provided information regarding the assignment of disability ratings and an effective dates for the award of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of a bilateral wrist disorder.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, she was afforded VA examinations in June 2006, August 2006 and July 2008 for her increased rating claims which were fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Laws and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Certain chronic conditions, to include arthritis, will be presumed to have been incurred in service if manifested to a compensable degree (generally of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  


Service Connection for a Bilateral Wrist Disorder-Factual Background 

In a May 2003 rating decision, the Veteran was awarded service connection for residuals of a right wrist injury with tendonitis.  That condition will not, therefore, be considered in the analysis below.  
The Veteran contends that she has carpel tunnel syndrome, the symptoms of which manifested during service.  Here, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.

The Veteran's August 1999 report of medical examination for enlistment noted normal upper extremities.  The Veteran was shown to have received treatment for right wrist tendonitis (for which the Veteran is service connected) and a sprained right wrist for which she received a splint.  She reported normal upper extremities in her report of medical history at the time of separation.  A history of cysts was noted, however, clarification demonstrated that these were ovarian cysts.  The Veteran's April 2002 report of medical examination for Chapter 8 separation reported normal upper extremities.  Service treatment records demonstrate that the Veteran was provided with wrist sprints in June 2002.  

The claims file includes a January 2003 general VA examination in which the Veteran reported that she injured her right wrist while playing sports and was told at the time that she sprained her right wrist.  She reported that she was told that she had tendonitis and a cyst.  She reported pain with prolonged writing and twisting of the wrist and that she tried to use her left hand more and more.  Physical examination demonstrated no weakness in the upper extremities.  

Private treatment records dated in February 2005 noted a ganglion cyst on the left wrist.  VA medical center treatment records include a July 2006 diagnosis of bilateral wrist synovial cysts.  An August 2006 treatment note demonstrates that the Veteran requested wrist braces.  She described symptoms to include numbness when driving and sleeping.  The reporting orthopedic therapist noted that even though the Veteran's electromyography did not demonstrate carpel tunnel syndrome, the Veteran "absolutely insist[ed]" that she had it stating that she had been diagnosed with carpel tunnel syndrome in 2000.  In a later August 2006 treatment note the Veteran stated that she had a cast on her right wrist in service and that she had a recurrence of similar symptoms worse in the left wrist than the right.  X-rays demonstrated no acute pathology, a diagnosis of bilateral flexor tenosynovitis was provided.  A November 2006 treatment record demonstrated tenosynovitis of the left wrist.  It was noted that the Veteran's x-rays were normal and that the Veteran reported that she was still concerned that she had carpal tunnel syndrome.  

The Veteran was provided with a VA examination of the right wrist in May 2007, a diagnosis of right wrist tendonitis was provided, carpel tunnel syndrome was not shown.  

During her September 2011 Travel Board hearing before the undersigned Veterans Law Judge, the Veteran testified that during service she began to experience symptoms in her wrists, stating that she was given a cast for six months and that she was told that she had cysts in her wrists.  She stated that she experienced wrist symptoms since that time.  

Service Connection for a Bilateral Wrist Disorder-Analysis

Initially, the evidence of record does not contain a competent medical diagnosis of carpel tunnel syndrome, in fact physicians have clearly stated that, despite the Veteran's insistence, carpel tunnel syndrome is not demonstrated.  The Veteran is not competent to diagnose herself with carpel tunnel syndrome.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, as medical evidence of record having failed to provide a diagnosis of carpel tunnel syndrome, the Veteran's claim for service connection for that disorder, must, accordingly, fail.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, as arthritis has not been demonstrated within a year of service, service on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307. 3.309.

As other wrist disorders have been demonstrated by the evidence of record, the Board has considered whether such disorders are at least as likely as not related to the Veteran's service.  For the reasons enumerated below, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  


The Veteran's service treatment records note normal wrists upon discharge and the Veteran is only shown to have received treatment for her right wrist tendonitis during service, a disorder for which she is already service connected.  While the Veteran was shown to have received wrist splints in June 2002, no disorder beyond the service-connected right wrist disorder is shown by the service treatment records.  Thus, the evidence suggests that the splint was for the right wrist disorder as opposed to a new disorder.  

The Veteran's claims file does not contain a single medical etiology opinion relating her wrist symptoms to her service or to another service-connected disorder.  
The Veteran contends that she withstood injury to both wrists during service, this is not, however, demonstrated by the service treatment records and the Board affords greater weight to the in-service findings pertaining to a wrist disorder than the Veteran's later assertions.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the Veteran).  Further, and significantly, during her January 2003 VA examination, the Veteran reported symptoms and an in-service injury to the right wrist.  She did not mention any in-service injury to or symptoms of the left wrist.  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Accordingly, while the Veteran's lay assertions concerning bilateral wrist injury and in-service treatment for a bilateral wrist disorder, are taken into account by the Board, it is afforded less probative weight due to the inconsistency of the Veteran's statements.  

Regarding the second requirement for service connection, a nexus between the Veteran's service and a present disorder, the Board notes that the Veteran is competent to testify as to observable symptoms such as wrist pain and, where credible, such testimony may go to show continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


For the reasons discussed above, however, the Veteran's credibility is found to be questionable and, accordingly, the Veteran's assertions that she has experienced wrist symptoms since service is afforded little weight.  Additionally, continuity of symptoms has not been demonstrated by the medical evidence of record.  The Veteran denied left wrist problems in her January 2003 VA examination and while tenosynovitis was diagnosed years after service, previous examinations of the Veteran's wrist failed to demonstrate such a disorder.

In sum, the preponderance of the evidence of record fails to demonstrate an in-service bilateral wrist disorder, excluding the Veteran's service connected right wrist tendonitis, or a nexus between the Veteran's service and her present wrist disorders.  As the evidence is against a finding that the Veteran has a present bilateral wrist disorder which is related to service or to a service-connected disorder, the Veteran's claim is denied.

Laws and Regulations- Increased Rating Claims Generally

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analyses in the following decision are therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2011) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Sinusitis-Laws and Regulations

The Veteran's service-connected sinusitis currently is evaluated as 10 percent disabling, effective October 1, 2002, under 38 C.F.R. § 4.97, DC 6512 (2011).

Under the General Rating Formula for Sinusitis, a 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is assigned for sinusitis following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.  Id.  A Note following the General Rating Formula for Sinusitis defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.

Factual Background and Analysis

The Veteran contends that her sinus symptoms warrant a disability rating in excess of the presently assigned 10 percent.  For the reasons discussed below, the Board finds that the current 10 percent disability rating is appropriate.  

In a May 2006 statement in support of her claim, the Veteran noted that she experienced sinus infections at least two times a month.  An October 2007 treatment note from the VA medical center reported that the Veteran wished to be seen by a physician for a sinus infection.  Once she was told that she could not have an appointment that day it was noted that she decided to go to her local emergency room for treatment.


An August 2006 VA examination for neurological disorders noted that the Veteran reported that every month for a day or two she had a running, itching nose, postnasal drip and sinus headaches.  She stated that she had frequent sinus infections which required antibiotics and at least five treatments.  It was noted that she took over-the-counter medication until July 2006 and that she was now on Loratadine and Nasonex which worked well.  

The Veteran's Social Security Administration records demonstrate that the Veteran stated that she had sinus infections at least twice a month.  

The Veteran was afforded a VA respiratory examination in June 2008.  During her examination, the Veteran described a recurring episode characterized by nasal discharge, intermittent obstruction, burning of the nasal structures and pressure over the maxillary and infraorbital regions.  She stated that she experienced these episodes several times a month year round, she experienced them more frequently in the summer.  Physical examination revealed some tenderness of the maxillary sinuses, oral cavity structures were within normal limits.  The examiner stated that the Veteran had findings of nasal hyperemia consistent with a reactive process, probably allergic vasomotor rhinitis.  The examiner  stated that at the time of examination, he found no significant restriction on the Veteran's employability.  A December 2008 addendum to the examination report noted that x-rays were reviewed and demonstrated normal sinuses.  

A December 2009 VA treatment record demonstrated the Veteran's complaints of sinus problems with nasal drainage and a dry cough.  A February 2010 treatment note reported that the Veteran complained of sinus draining, congestion, sneezing and a productive cough lasting for three days and that over the counter treatment was not helping.  

An April 2011 private treatment record demonstrates that the Veteran had experienced sinus congestion headaches and that she had been sneezing for four weeks.  It was noted that she used Claritin and Flonaise for her symptoms.  A June 2011 VA medical center CT scan report noted normal sinuses, it was noted that there was no change seen from a previous July 2006 study of the sinus.  

The Board finds that a higher 30 percent disability rating is not warranted by the evidence of record.  As noted above, a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The evidence of record simply does not demonstrate such a severity of symptoms.  The Veteran is not shown to have three or more incapacitating episodes which require prolonged antibiotic treatment.  The Veteran is treated for her sinusitis but her symptoms do not approximate the severity which would merit a higher disability rating. 

Further, the Board finds that the disability picture presented by the Veteran's sinus disorder is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to an Evaluation in Excess of 50 Percent for Migraine Headaches

The Veteran asserts that her service-connected migraines warrant a disability rating in excess of 50 percent.  As 50 percent is the highest available schedular rating for migraines, the Board will assess whether consideration under of an extraschedular rating is warranted by the evidence of record.  

The Veteran was afforded a VA examination for neurological disorders in August 2006.  During her examination, the Veteran stated that previously she had headaches once or twice a month but that her headaches increased to three times a week, she stated that medication had decreased the severity of the headaches but that they were as still as frequent.  There was occasional nausea and no vomiting.  A diagnosis of migraine headaches was provided.

In a May 2008 VA medical center treatment note the Veteran presented with a history of classic migraines with aura, she stated that she had headaches twice a week which lasted a whole day, occasionally resolved immediately with the use of Zomig.  

The Veteran was afforded a VA examination in July 2008 wherein she described having headaches lasting from a couple hours to all day two to three times a week.  It was noted that the Veteran had not been to the emergency room for headaches in the past 6 months and estimated that the Veteran had had 18 headaches which were incapacitating in the past six months.  A diagnosis of common migraine with several headaches a week and several prostrating headaches a month was provided.  The examiner further stated that, regarding the affect on the Veteran's employability, it was difficult to determine but that he had patients with more severe migraine disorders who remained gainfully employed.  

Having considered the totality of the evidence, the Board finds that the symptoms presented by the Veteran's migraine headaches are fully contemplated by the rating schedule.  There is no evidence that her disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that the appellant's migraine headaches at any time during the appellate term necessitated frequent hospitalization, or has had a marked interference with employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.)  The rating criteria fully contemplate and address the nature of the Veteran's disorder.  Indeed, a 50 percent rating specifically contemplates severe economic inadaptability, and there is no evidence that the rating criteria does not adequately address her migraine disorder.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for carpel tunnel syndrome is denied.

Entitlement to an increased evaluation for sinusitis is denied.

Entitlement to an increased rating for migraines, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is denied.



REMAND

The Veteran contends that her service connected disorders have rendered her unable to sustain gainful employment.  The Board notes that, in June 2008, the Veteran was afforded examinations which, in part, discussed the Veteran's employability in regards to specific service-connected disorders.  These examinations, however, are now over three years old and the Veteran has made further contentions suggesting that her service-connected depression has increased in severity since that time.  Given the contentions that her depression has increased in severity and the time since her last VA examination, the claimant should be afforded a new VA examination.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 ; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  

The appropriate VA examiner(s) is (are) asked to opine as to whether a single service-connected disability or any combination of the Veteran's service-connected disabilities, and those disabilities alone, render her unable to sustain gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and her representative must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be scheduled for a VA examination regarding whether service-connected  disabilities in combination render her unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.  Specific VA examinations should be provided when appropriate. A rationale should be provided in support of all conclusions.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.

4.  After the development requested, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO should adjudicate the TDIU claim in light of all pertinent evidence of record and legal authority.  

6.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


